Order reversed and Howard’s motion granted, with ten dollars costs and disbursements. After plaintiffs’ attorneys on December seventeenth had written that they were willing to extend Howard’s time to make a case to February first, their letter of December twenty-ninth, declining to give such extension, left Howard in a position where he could fairly ask such extension by order. Howard’s default is opened, and Ms proposed case may be served within twenty days after entry of this order. Jenks, P. J., Burr, Thomas, Carr and Putnam, JJ., concurred.